/«*-/¥
                                  ELECTRONIC RECORD                             /«*-#

COA #       02-14-00401-CR                           OFFENSE:       30.02F


            Robert Wayne Westbrook v. The
STYLE:      state of Texas                           COUNTY:        Tarrant

COA DISPOSITION:           DISMISSED                 TRIAL COURT:   297th District Court


DATE: 10/30/14                         Publish: NO   TC CASE #:     1375130D




                           IN THE COURT OF CRIMINAL APPEALS


          Robert Wayne Westbrook v. The
STYLE:    State of Texas                                 CCA#:

          PRQS£                          Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:
          f&FUpgl)                                       JUDGE:
DATE: _       Oj/jL0Lf                                   SIGNED:                           PC:.
JUDGE:         &Lt.UA>U4t*h~'                            PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD